Citation Nr: 1330877	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION


The Veteran, who is the appellant in this case, had active service from November 1980 to March 1985.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for an acquired psychiatric disorder.  The Veteran appealed the denial of service connection in this decision, and the matter is now before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal that are not already of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran contends that service-connected ulcerative colitis has caused the development of an acquired psychiatric disorder, specifically due in part to the stress associated with managing ulcerative colitis and in part due to what the Veteran describes as having been "violated" during a colonoscopy for treatment of ulcerative colitis.

The record reflects that the Veteran has undergone VA psychiatric treatment in the past, but no longer seeks treatment from VA.  Private and VA treatment records reflect diagnoses of prolonged adjustment disorder with depression and acute anxiety features, adjustment disorder, persecutory type delusional disorder, and paranoid personality disorder.  

A November 2004 VA treatment record reflects an assessment that, while the Veteran associates current emotional status with events surrounding a colonoscopy, "other ongoing psychosocial stressors also apparently have contributed." 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  Additionally, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the Veteran has not been afforded a VA examination.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record reflects that the Veteran has a current psychiatric disorder, and includes lay testimony suggesting an association between the current psychiatric disorder and a service-connected disability.  However, there is insufficient competent medical evidence of record for the Board to make a decision on the claim.  Thus, a VA examination is needed to help determine the cause of the Veteran's current acquired psychiatric disorder.

Additionally, in the March 2012 report of private treatment, the psychologist referenced mental health treatment records from August 2008 and July 2009 which are not of record, and it is unclear whether such records relate to VA treatment or private treatment.  Efforts should be made to locate such records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inquire as to the nature of treatments from Dr. Anthony Campagna in and around August 2008 and Dr. Craig Gunderson in July 2009.  If these treatment records are VA records, acquire them and associate them with the claims file.  If these records relate to private treatment, take appropriate steps to locate the records and associate them with the claims file.

2.  Following the above development, the RO should schedule the Veteran for a VA mental disorders examination.  The examiner should review the claims file, interview the Veteran, examine the Veteran, conduct any recommended testing, and then offer the following opinions:

(a) What are all of the Veteran's current mental health disorders to include acquired psychiatric and personality disorders, if any?

(b) For each current mental health disorder, was the disorder at least as likely as not (i.e., to at least a 50 percent degree of probability) caused by a service-connected disease or injury, to include ulcerative colitis?

(c) For each current mental health disorder, was the disorder at least as likely as not aggravated by (permanently worsened in severity beyond a normal progression) a service-connected disease or injury to include ulcerative colitis (irrespective of whether the service-connected disease or injury caused the disorder)?

Note: The term "at least as likely as not' does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it. 

If an in-person examination cannot be arranged, an opinion without examination may be sought.  Any such medical opinion should address all of the above questions based on a review of the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

